        Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 1 of 30




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WARREN HILL, LLC,
                        Plaintiff,                  No. 2:18-01228-HB
v.

SFR EQUITIES, LLC,
                        Defendant.

_____________________________________________________________________________

               PLAINTIFF WARREN HILL, LLC’S RESPONSE TO
    DEFENDANT SFR EQUITIES, LLC’S STATEMENT OF UNDISPUTED FACTS
______________________________________________________________________________




                                          ELLIOTT GREENLEAF, P.C.
                                          925 Harvest Drive, Suite 300
                                          Blue Bell, PA 19422
                                          (215) 977-1000

Dated: May 9, 2019                        Counsel for Plaintiff Warren Hill, LLC
            Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 2 of 30




       Plaintiff Warren Hill, LLC (“Warren Hill”), through its undersigned counsel, hereby

responds to the Statement of alleged Undisputed Facts that Defendant SFR Equities, LLC

(“SFR”) filed in support of its Motion for Partial Summary Judgment. The Court’s policies do

not expressly call for a separate Statement of Facts, which SFR nevertheless filed in connection

with its Motion. In an effort to preserve its rights, and to avoid any impression that SFR’s

Statement of Facts is “undisputed” for purposes of Rule 56, Warren Hill has prepared the

following responses with specific citation to the record.1

       Warren Hill is mindful of the length of its responses to SFR’s Statement, but SFR has

made numerous incorrect and misleading statements that require correction. Many of SFR’s

statements are not supported by any record citation. Others are supported only by the self-

serving affidavit of Gene Harris, who is one of the managers of SFR. The overwhelming

majority of SFR’s statements are immaterial to the issues in dispute, but Warren Hill

nevertheless corrects the misstatements for the Court (with appropriate record citations).

                     RESPONSE TO SFR’S STATEMENT OF ALLEGED FACTS

       1.         AHG Group (“AHG”) is a company based in Winter Park, Florida. AHG,

among other things, invests in real estate and other businesses. Gene Harris is one of three

managers of AHG and the companies it owns. Declaration of Gene Harris, at ¶ 1 (hereinafter

“Harris Dec.”).

       RESPONSE: Admitted.

       1
         Warren Hill reviewed the Court’s published decisions in connection with responding to
SFR’s separately filed Statement of Facts. Warren Hill located only a few such decisions where
the Court appeared to consider a separate factual statement and a corresponding response. See
A.G. v. Lower Merion Sch. Dist., 2012 U.S. Dist. LEXIS 140250, at *26 n.10 (E.D. Pa. Sep. 28,
2012); Hlywiak v. AMTRAK, 223 F. Supp. 3d 395, 396 n.2 (E.D. Pa. 2016); Blunt v. Lower
Merion Sch. Dist., 826 F. Supp. 2d 749, 752 n.1 (E.D. Pa. 2011). While these cases appear to
represent the minority of the Court’s summary judgment opinions, Warren Hill makes this
submission to provide an appropriate response to SFR’s statement for the Court’s consideration.
                                                 1
             Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 3 of 30




        2.        Over the years, AHG created numerous other companies that own and

manage AHG’s investments. Harris Dec. at ¶ 2.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that AHG

created SFR to serve as the entity that purchased Warren Hill’s interest in Vendor

Assistance Program, LLC. Warren Hill lacks knowledge concerning, and therefore

disputes, whether “numerous other companies” have been created to manage investments

that are not part of this case.

        3.        One such company is SFR Equities, LLC (“SFR”). Harris is the lead Manager

of SFR. As the lead Manager, he is responsible for SFR’s day-to-day operations. Harris Dec. at

¶ 3.

        RESPONSE: Admitted in part; disputed in part. SFR is managed by Mr. Harris

together with Mr. Alan Ginsburg, a billionaire real estate investor in Florida. Mr. Harris

testified that he is the lead manager, but evidence adduced in discovery tends to show that Mr.

Ginsburg provides the financial backing to SFR. (See Ex. 1, Member Interest Purchase

Agreement (“MIPA”) at C-1 (guaranty of payment to Warren Hill of $1 million signed by Mr.

Ginsburg, not Mr. Harris).) Warren Hill thus disputes Mr. Harris’ characterization of himself

as the “lead” manager.

        4.        In an earlier Declaration filed on or about November 20, 2018, Harris

explained that Warren Hill sold its 33.246% of the membership interests in VAP

(collectively the “Interests”)” to SFR effective January 1, 2016. Harris Dec., ¶4 at Exh. “A”;

“MIPA”, at 1.

         RESPONSE: Admitted. By way of further response, Warren Hill admits that Mr.

 Harris authored a prior declaration. Warren Hill further admits that Warren Hill sold its



                                                 2
            Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 4 of 30




 interest in VAP to SFR effective January 1, 2016. (See Ex. 1, MIPA at 1.)

       5.        As part of the consideration for the purchase of the Interests, SFR agreed

pursuant to Section 1.2(d) of the MIPA to pay a certain percentage of VAP’s “Net Income” for

the years 2016, 2017 and 2018 [block quotation from MIPA omitted].

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the MIPA

 contains Section 1.2(d), which speaks for itself and which has already been interpreted, in

 part, by the Court. (See Ex. 1, MIPA, § 1.2(d)); see generally Warren Hill, LLC v. SFR

 Equities, LLC, 2019 U.S. Dist. LEXIS 23265 (E.D. Pa. Feb. 8, 2019). Warren Hill disputes

 SFR’s proffered interpretation of Section 1.2(d).

       6.       As part of the consideration for the purchase of the Interests, SFR agreed

pursuant to Section 1.2(e) of the MIPA to pay a certain percentage of VAP’s “Included

Reserve Amounts” for the years 2016, 2017 and 2018 [block quotation from MIPA omitted]:

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the MIPA

contains Section 1.2(e), which speaks for itself. (See Ex. 1, MIPA, § 1.2(e).) Warren Hill

disputes SFR’s legal interpretation and construction of Section 1.2(e), as set forth in Warren

Hill’s Motion for Summary Judgment and in its Response opposing SFR’s Motion for Partial

Summary Judgment.

       7.       Prior to 2017, VAP facilitated the creation of trusts for the purchase of State

of Illinois receivables from numerous vendors through the State of Illinois Vendor Payment

Program (“VPP”). See Harris Dec. at ¶6; see also Warren Hill Resp. to ¶¶ 18-19, supra.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that VAP—as

a Qualified Purchaser and only manager of the trusts—caused the creation of the trusts at

issue. Indeed, as the manager of the trusts, VAP does “anything and everything from


                                                 3
             Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 5 of 30




finding the financing to begin with, finding the receivables, getting the receivables in order

to qualify . . . and so forth.” (Ex. 4, Jan. 24, 2019 Transcript (“Tr.”) at 13; see also id. at 10

(SFR counsel agreeing that “[h]istorically, VAP found the financing” which was an

“important thing”); id. at 16 (SFR counsel noting that “VAP puts this entire deal together for

the . . . the benefit of everyone, the bank, the State of Illinois, the vendors”). Warren Hill

disputes SFR’s suggestion that VAP’s role changed in this regard in 2017. As the Court has

already held, VAP is the only manager of the trusts and VAP is the only entity qualified to

participate under Illinois’ Vendor Payment Program and Vendor Support Initiative (together,

the “Program). See Warren Hill, LLC, 2019 U.S. Dist. LEXIS 23265, at **3-7. Moreover,

to the extent SFR may assert that Bluestone Capital Markets, LLC (“BCM”) may have

partially supplanted VAP’s role in “facilitate[ing] the creation of trusts for the purchase of

State of Illinois receivables,” Warren Hill disagrees that the existence of BCM has any

material impact on the facts underlying this litigation. The beneficial ownership of VAP and

BCM are identical, VAP remains the manager of all trusts at issue, BCM is not a Qualified

Purchaser under the Program, and BCM is an alter ego of VAP. Id.

        8.       Trusts, such as IRT Funding Trust 2017-4 and 201-4B were initially funded

through a bank, sometimes referred to as a “Depositor.” See, IRT Funding Trust 2017-4 and

2017-4B agreements and certificates, attached to the Declaration of Gene Harris as Exh.

“K”. See also, VAP Funding Amended and Restated Master Trust II Agreement, attached to

the declaration of Gene Harris as Exhibit “L”.

        RESPONSE: Admitted. By way of further response, as the Court has recognized,

“VAP purchases accounts receivable from the state’s vendors and borrows money from a

bank to do so.” Warren Hill, 2019 U.S. Dist. LEXIS 23265, at **3-7. Indeed, the record



                                                   4
            Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 6 of 30




confirms that VAP’s lenders supply the financing needed to purchase billions of dollars in

receivables, which are held in trusts that VAP manages until Illinois pays its bills. (Ex. 4, Tr.

at 11, 16; Ex. 5 (VAP’s own website states that “VAP,” not a trust, “has financed over $3.5

billion in accounts receivable”); Ex. 10 (summary deposition exhibit); Ex. 17 (referencing

VAP’s “senior lender”); Ex. 15 (referring to VAP’s lenders as “our banks”); Ex. 18 (referring

to VAP’s lenders as “our lenders”); Exs. 13-14 (asking board of managers for approval of

“financing arrangement” with one particular lender); See

http://cgfa.ilga.gov/upload/04232018meetingAudio.mp3 at Minute 21-22, 37-39 (VAP

founder Brian Hynes referring to VAP’s lenders and VAP’s role in purchasing receivables).

       9.        The trusts would issue promissory notes to the bank in exchange for loans. See

Exhs. “K – L”.

       RESPONSE: Disputed. The trusts may have issued promissory notes to banks, but the

documents cited by SFR in support of its assertion do not appear to provide for such notes. Two

trust agreements within SFR’s Exhibit K refer to asset-backed notes that appear to have been

issued (i.e., the “Taxable Receivables-Backed Notes, Series 2017-4” (see SFR Mtn., Ex. K, at

p.33, SFR 17048) and the “Taxable Receivables-Backed Notes, Series 2017-4B” (id., at p. 84

SFR 17788)), but such asset-backed notes are not “promissory notes to the bank in exchange for

loans.” Warren Hill lacks knowledge concerning, and therefore disputes, the matter to which

SFR is referring.

       10.       The trusts would use these funds to purchase receivables from vendors to

the State of Illinois, and would subsequently be paid back by the State of Illinois at a

premium, referred to as a “penalty” under the VPP. See, e.g., id.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the



                                                  5
          Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 7 of 30




trusts are used as a financial intermediary between VAP and its lenders (such as Citibank,

Bank of America, and Barclays) in the operation of VAP’s business within the Program.

As SFR has conceded, and as the Court has already found, VAP finds the lenders, arranges

the financing, and facilitates all aspects of the financial arrangements between VAP, its

lenders, Illinois, and the state’s vendors. Warren Hill, 2019 U.S. Dist. LEXIS 23265, at

**3-7; see also Ex. 4, Tr. at 10, 13, 16; Ex. 5 (VAP’s own website states that “VAP,” not a

trust, “has financed over $3.5 billion in accounts receivable”); Ex. 10 (summary deposition

exhibit); Ex. 17 (referencing VAP’s “senior lender”); Ex. 15 (referring to VAP’s lenders as

“our banks”); Ex. 18 (referring to VAP’s lenders as “our lenders”); Exs. 13-14 (asking

board of managers for approval of “financing arrangement” with one particular lender);

See http://cgfa.ilga.gov/upload/04232018meetingAudio.mp3 at Minute 21-22, 37-39 (VAP

founder Brian Hynes referring to VAP’s lenders and VAP’s role in purchasing

receivables).

       11.      The trusts also issued certificates, which entitled the certificate holder to

certain rights to trust assets, including the right to payment directly from the trust as the

certificate holder. See Exhs. “K – L”.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that each trust

has a trust certificate. The trust certificates are one of the vehicles through which value is

captured in the operation of VAP’s business. As VAP explains in its financial statements,

VAP is paid the prompt payment penalty in exchange for managing and administering the

trusts. (See Ex. 11 at 7 (describing trust fee income and trust certificate income as the sources

of VAP’s revenue).) It is paid this amount through two income streams: (1) management fees,

which VAP refers to as trust fee income and (2) trust certificate income, which is the residual



                                                  6
          Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 8 of 30




amount left after VAP—as manager—pays all fees and expenses, including interest payments

to VAP’s lenders. Id. Warren Hill disputes SFR’s statement to the extent that SFR implies,

incorrectly, that its obligations to Warren Hill under the MIPA are somehow reduced or

extinguished by the identity of an entity, such as BCM, that may receive a direct payment

from a trust or that may have obtained title to a trust certificate without consideration.

       12.       Entities that did not rightfully hold title to the certificates were not entitled

to certificate holder payments. See id.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that each trust

has a trust certificate. Warren Hill disputes SFR’s statement to the extent that SFR implies,

incorrectly, that its obligations to Warren Hill under the MIPA are somehow reduced or

extinguished by the identity of an entity, such as BCM, that may receive a direct payment

from a trust or that may have obtained title to a trust certificate without consideration.

Warren Hill further disputes the legal conclusions set forth in this Paragraph.

       13.       These trusts were created under Delaware law and are governed by Delaware

law. See id.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the trusts were

created under Delaware law and, while not a statement of fact, Warren Hill believes that the

trusts must comply with Delaware law. Warren Hill disputes any suggestion that the trusts are

not also subject to the laws and regulations governing the Program. To the contrary, as Illinois

has recognized, the trusts are subject to the Program Terms, and the trusts were only permitted

that status based on the representation from VAP to Illinois that VAP would be the manager of

the trusts. (See Ex. 25 December 13, 2016 Letter from Acting Director of Illinois Department of

Central Management Services (“CMS”) at 1 (stating that a new VAP trust was approved under



                                                    7
          Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 9 of 30




the Program “in reliance upon representations and warranties made by [VAP] that (i) the trust is

managed by VAP, which is an existing Qualified Purchaser under the Program and (ii) the Trust

has been formed solely for the purpose of purchasing ‘Qualified Accounts Receivables’ and to

performed activities directly relating thereto”); see Ex. 26, December 2012 letter from CMS

(articulating same).) VAP is required by Illinois to make detailed disclosures each month

concerning the receivables that are held in each trust, which further confirms that the trusts—

which are financial vehicles used by VAP to conduct its business under the Program—are

subject to Illinois laws and regulations. See VAP’s December 2018 Disclosures, available at

https://illinoiscomptroller.gov/comptroller/assets/File/QualifiedPurchaserMonthlyReports/2018/

December/VendorAssistanceProgramLLC_December%202018.pdf.

       14.      These trusts were created to facilitate borrowing under a credit facility under

the VPP. See Certification of Gene Harris, ¶ 6.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that VAP elected

to use trusts to facilitate its business under the Vendor Payment Program, after VAP was

qualified by Illinois as eligible to participate in the Program. Warren Hill disputes that the trusts

are used solely for the Vendor Payment Program, as VAP also uses trusts as part of its

participation in the Vendor Support Initiative, which is governed by the same terms that govern

the Vendor Payment Program. (See Ex. 6, Reape Dep. at 32:19-33:4; Ex. 3 (Program Terms

apply to Vendor Support Initiative).)

       15.      The trusts refer to numerous parties filling different roles other than the

trust manager VAP, such as the “Trustee,” “Collateral Agent,” “Depositor,” “Certificate

Holder Representative,” and “Indemnitor.” See Exhs. “K – L”.

       RESPONSE: Admitted. By way of further response, the trusts also reference the


                                                  8
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 10 of 30




manager, VAP, and refer to management agreements that will govern the operation of the

trusts. (See, e.g., SFR Ex. K (SFR 17030, 17084); SFR Ex. L (SFR 12633).)

       16.      The roles of the various parties to the trusts are not governed by the VPP

program terms, and the trusts’ administration is not specific to the VPP program. See

Declaration of Gene Harris, ¶ 7.

       RESPONSE: Disputed. For one, this statement is not factual in nature. Rather, SFR is

making a conclusion of law—that the trusts are not governed by the Program—and basing that

conclusion of law on a self-serving statement by one of SFR’s managers. Notably, SFR fails to

cite any law that would support its conclusion. By way of further response, the trusts are

qualified purchasers under the Program, and are subject to its terms. (See Exs. 25-26 (Illinois

approving trusts as qualified purchasers).) Indeed, VAP sought approval of the trusts and their

structure from the state agency responsible for overseeing the Program. (Id.) In approving the

trusts, the agency—CMS—explicitly relied upon representations from VAP that (1) VAP (and

only VAP) would serve as manager of the trusts and (2) the trusts existed solely to operate under

the Program. (Id.) In fact, the trust agreements explicitly refer to compliance with the Program,

as do the corresponding management agreements. (See, e.g., SFR Ex. L (SFR 12560 (addressing

assignment agreements under the Program), SFR 12630 (defining eligible receivable under the

Program Terms); Ex. 35, Mgt. Agreement at 2, § 2.01(b) (requiring VAP to administer the

“Assigned Receivables . . . in accordance with (i) the Program Terms . . . .”); id. at §2.03(h)

(requiring compliance with the Program Terms).)

       17.      The VPP terms do not require trust certificate holders to be “qualified

purchasers.” Id.

       RESPONSE: Disputed. For one, this statement is not factual in nature. Rather, SFR is


                                                  9
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 11 of 30




making a conclusion of law, and basing that conclusion of law—regarding how the Program

terms apply to certificate holders—on a self-serving statement by its manager. Notably, SFR fails

to cite any law that would support its conclusion. By way of further response, only Qualified

Purchasers are permitted to participate in the Program. (Ex. 2, Program Terms at 1.)

Specifically, the Program terms state that in “consideration” for paying vendors based on the face

value of the invoice, “Qualified Purchasers” will be entitled to “all of [a vendor’s] rights to

payment of such Qualified Account Receivable, including all current and future prompt payment

penalties due relating to such Qualified Account Receivable in accordance with the Prompt

Payment Act.” (Id. at 2, § I.) VAP and its affiliates have chosen to structure VAP’s business

such that a portion of the value of the prompt payment penalty is captured as the trust certificate

income. (See Ex. 11, at 7.)

       18.       In his Declaration of November 20, 2018, Harris explained why and how, after

consulting with legal counsel, VAP’s members decided to create a new affiliate, Bluestone

Capital Markets, LLC (“BCM”) as a vehicle to comply with new federal risk retention

regulations and that VAP transferred all its ownership in existing trust certificates to BCM. All

new trust certificates created after BCM’s formation in 2017 were created in the name of BCM

in 2017 and 2018. The trust Certificate Holder owns the equity or residual interest in each

trust. Harris Dec., at ¶¶ 8-9.

       RESPONSE: Disputed. Warren Hill disputes “why and how” VAP’s board of

managers (which is identical to BCM’s board of managers) agreed to create BCM, and even

SFR acknowledges that there are “all sorts of disputes about . . . what was happening behind

the scenes.” (Ex. 4, Tr. at 33 (emphasis added).) Thus, Warren Hill (1) disputes that VAP

needed to create BCM, or any affiliate, to “comply” with new risk retention regulations; and (2)



                                                  10
           Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 12 of 30




disputes that the alleged need to “comply” with new regulations was the true motivation for

creating BCM.

       As to the first point, the new risk retention requirements did not, as a matter of law,

require VAP to create a new entity for purposes of compliance. Warren Hill briefed this issue in

its pending Motion for Summary Judgment. (See D.E.74 at 14-17.) SFR has never been able to

point to applicable law that required the creation of BCM.

       As to the second point, Warren Hill has adduced substantial evidence, including through

its expert, to show that BCM was created for the purpose of funneling money out of VAP to

support SFR’s effort to depress the amount of money it owed to Warren Hill under the terms of

the MIPA. Specifically:

       (1) BCM was created by SFR’s counsel and was domiciled as a Florida company (just

like SFR) (See Ex. 9, Harris Dep. at 197:10-17, 199:23-200:1; Ex. 6, Reape Dep. at 210:16-

211:16);

       (2) BCM has the exact same beneficial owners as VAP, and each beneficial owner holds

the same relative ownership in BCM as it does in VAP, (a) meaning that those members receive

the same return on investment in BCM as they would have from VAP if BCM had never been

created and (b) meaning that only SFR could possibly benefit from the “transfer” of the trust

certificates in that SFR would later argue that sums associated with the transferred certificates

would not be subject to the earnout provisions in the MIPA (Ex. 9, Harris Dep. at 197:10-25; see

also Ex. 28, BCM Ownership Chart);

       (3) SFR took the lead in creating BCM and Blue Stone Finance, LLC (“BSF”) and took

the lead in preparing initial drafts of how fees that VAP had earned, and would continue to earn,




                                                 11
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 13 of 30




would be internally reallocated among VAP, BCM, and BSF (Ex. 29 (email from Mr. Harris of

SFR taking lead in allocating responsibilities among new companies); Ex. 30 (same)) ;

       (4) ultimately, at SFR’s insistence, approximately 80% of VAP’s earned fees were

“allocated” to BCM and BSF (Ex. 20 (reallocating—without any analysis—more than $50

million of VAP’s earned fees to BCM and BSF));

       (5) indeed, despite the fact that BCM had just been created in March 2017, Mr. Harris—

SFR’s alleged “lead manager”—allocated to BCM more than $20 million of fees that VAP had

already earned over the course of several years, (id.);

       (6) SFR led the charge to allocate funds to BCM and BSF, and from the outset SFR was

focused on “profitability” among the three affiliated entities when deciding how much revenue

should be reallocated from VAP to each of BCM and BSF and also the prospect of making a

“presentation” to the IRS (Ex. 6, Reape Dep. at 287:18-288:14; Ex. 7, Wilson Dep. at 175:4-

177:21; Ex 30 (Mr. Harris taking first draft of dividing responsibilities with focus on

“profitability”); Ex. 31 (Mr. Harris advocating papering up the re-allocations in anticipation of

IRS review).)

       (7) BCM received significant monetary allocations despite there not having been much

“activity” in the entity and even though Mr. Hynes, who was supposed to be dedicating the

majority of his time to BCM, could not think of a single thing he did for BCM on a given day

(Ex. 32 (email admitting lack of activity in BCM); Ex. 8, Hynes Dep. at 77:9-13);

       (8) no one affiliated with VAP conducted studies—such as “transfer pricing studies”—to

value (a) the trust certificates when they were effectively gifted to BCM or (b) the alleged

“services” that BSF and BCM were supposed to provide to VAP (Ex. 6, Reape Dep. at 202:15-

23; Ex. 7, Wilson Dep. at 65:15-66:10, 71:23; Ex. 8, Harris Dep. at 231:18-233:8.)



                                                 12
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 14 of 30




        (9) VAP received nothing of value in connection with transferring the trust certificates to

BCM—the very resolutions that approved the transfers provide that, in exchange for transferring

valuable trust certificates to BCM, VAP would merely be allowed to retain certain fees to which

it was already entitled under the terms of the various management agreements (see Warren Hill

Resp. to ¶ 19, infra);

        (10) in new deals consummated after the creation of BCM, VAP and SFR sought to set

the fees that VAP earned to have zero value, instead shunting the economic benefit of such

transactions to the ultimate holder of the underlying trust certificates (BCM), following which,

SFR would later claim that VAP earned no fees from such trusts that could be included in the

earnout payment owed by SFR to Warren Hill (Ex. 6, Reape Dep. at 136:15-20); and

        (11) the “Services Agreement” between VAP and BCM was set to expire on the last day

of final year of the earnout period (Ex. 33, VAP-BCM Services Agreement at 1).

        19.      In September and October, 2017 the Boards of VAP and BCM entered into the

Consent Resolutions attached to Harris’s Declaration as Exhs. “B – G,” respectively,

transferring all VAP’s ownership interest in the trust certificates created prior to 2017 in which

VAP at one time maintained a residual interest to BCM. During 2017 and thereafter, all new

trusts were created with BCM as the certificate holder. As a result of these transactions, BCM,

holds the trust certificates which produced income for BCM in 2018 and which also will

produce income for BCM in the future through receivables. Consequently, VAP no longer

holds any interest in the trust certificates and does not derive any revenue from them. Harris

Dec., at ¶ 9.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the boards of

managers of VAP and BCM (which are both comprised of the same board members), entered



                                                13
           Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 15 of 30




into consent resolutions transferring trust certificates from VAP to BCM, and that new trust

certificates created in the course of VAP’s business were issued with BCM named as the

certificate holder. Further, Warren Hill admits that SFR, using its counsel in Florida, created

BCM in March 2017, just days after Warren Hill inquired about the first earnout payment owed

by SFR to Warren Hill. (Ex. 34, Delaney Decl. ¶¶ 41-42.) Warren Hill disputes that “VAP no

longer holds any interest in the trust certificates and does not derive any revenue from them”

because:

       (1)     as detailed in VAP’s financial statements, including those covering the period

following the creation of BCM, the “Company earns trust certificate income as the manager and

administrator of certain trusts in which it participates;” VAP is, undisputedly, the only manager

of the trusts, and thus it is VAP’s work as manager that “earns trust certificate income;”

       (2)     the circumstances by which VAP gave away possession of the trust certificates

without consideration were a sham, in furtherance of SFR’s attempts to wrongfully depress its

earnout obligations; and

       (3)     Warren Hill disputes that VAP and BCM are legally separate—they, together with

BSF, are mere alter egos. For instance:

             Mr. Reape is CEO of all of three companies (Ex. 6 Reape Dep. at 10-14), the
boards of managers for all three companies are identical (Ex. 19, SFR RFA Resp. ¶ 28; Doc. 38,
Hynes Decl. Exs. E, H, Q, R, S; Ex. 9 Harris Dep. at 41), the beneficial owners of the companies
are identical or nearly identical (Ex. 19 SFR RFA Resp. ¶ 28; Ex. 9, Harris Dep. at 97-99; Ex. 7,
Wilson Dep. at 57), and the relative proportions of the companies held by each beneficial owner
are identical or nearly identical (Doc. 38, Hynes Decl. Exs. E, F, H; Ex. 7, Wilson Dep. at 57).

            The companies share personnel, both employees and consultants, and also share a
single employee bonus pool (Ex. 6, Reape Dep. at 19, 270-77);

             The companies have transacted with each other, including the purported provision
of services and one or more purported loans, under circumstances where governing agreements
may not be “papered-up” until months after applicable transactions (Ex. 7, Wilson Dep. at 234-
37, 257-58);

                                                14
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 16 of 30




          Funds or assets are regularly commingled and subsequently “reallocated” (Ex. 7,
Wilson Dep. at 35, 126, 222, 258-59; Ex. 20.);

            VAP transferred—fraudulently, Warren Hill contends—valuable trust certificates
to BCM without receiving any consideration in return, demonstrating a failure to deal at arms-
length (Ex. 9, Harris Dep. at 204-12);

            The companies internally reallocated revenues among themselves under the guise
of purported “services agreements”, which services agreements feature subjective valuations
dreamed up without competitive bidding or transfer pricing studies (Ex. 9, Harris Dep. at 232-34;
Ex. 6, Reape Dep. at 202; Ex. 7, Wilson Dep. at 76);

           In filings to the State of Illinois, the companies held themselves out as a single
entity (VAP) (Ex. 9, Harris Dep. at 200; Ex. 21 (ownership chart));

             Mr. Hynes did not mention the Bluestone entities and held out the combined
operation of VAP and the Bluestone entities as a single entity (VAP) when testifying to Illinois’s
Commission on Government Forecasting and Accountability; testifying in 2018 that VAP (not
BCM or BSF) purchased receivables (21:48), was repaid by the state and was owed outstanding
payment (22:11), and received and continued to be owed Prompt Payment Penalties (22:19) (a
portion of the value of which resides in the Trust Certificate Income for trust certificates
nominally held by BCM);

            Submissions to the trustee of all of the trusts at issue refer to fees as being earned
solely by VAP (despite SFR’s contention that some of those fees are later “reallocated” to the
Bluestone entities) (see Exs. 22-23, VAP’s Confirmation Requests); and

              Warren Hill’s expert has opined that: (a) “BSF and BCM did not appear to have
the ability to operate as stand-alone entities”; (b) “Numerous transactions in excess of $30
million between VAP and BSF and VAP and BCM did not appear to be conducted on an arm’s
length basis”; (c) “VAP, BSF, and BCM appeared to commingle assets through the sharing of
revenues earned by VAP, sharing various expenses including payroll, undocumented loans, and
undocumented transfers of funds, among others”; and (d) “VAP, BSF, and BCM shared common
members/owners, Board of Managers, officers, accounting personnel, accounting software, and
auditors.” (Ex. 24, Expert Report at 6.)

       20.      In order to calculate the earnout for 2018 under the MIPA and to comply with

Warren Hill’s discovery demands in this case, Harris calculated the total amount of cash receipts

earned by VAP/BCM/BSF as of December 31, 2018. Attach to Harris’s Declaration as Exh.

“H” is a true and correct copy of the 2018 Cash Receipts Schedule that was created by Harris or

under his supervision in which he broke down $36,420,833.26 in cash receipts of

                                                15
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 17 of 30




VAP/BCM/BSF in 2018. This document was produced to Warren Hill as SFR bates stamped

document 37675-37674 and was marked by plaintiff’s counsel and used at the second deposition

of David Reape as Warren Hill Exhibit 117.

       RESPONSE: Admitted in part; disputed in part. Warren Hill admits that it received

the document referenced in this Paragraph as part of discovery. Warren Hill admits that the

document was marked as a deposition exhibit. Warren Hill lacks knowledge concerning, and

therefore disputes, the identity of the individual who created the document at issue in this

paragraph. Notably, SFR does not cite any record evidence to support its assertion.

       21.      $5 million was released from the VAP Funding Master Trust Series

2012-1 reserve account in September of 2018.

       RESPONSE: Admitted.

       22.      SFR made payment to Warren Hill pursuant to Section 1.2(e)(i) of the MIPA

on this $5 million amount released from the VAP Funding Master Trust Series 2012-1

reserve account, and consequently, payments on the series 2012-1 Reserve Account are not in

controversy for purposes of this motion.

       RESPONSE: Admitted.

       23.      Harris created this Schedule from the books and records of VAP/BSF/BCM.

The document lists the cash receipts paid by the trusts managed by VAP to VAP/BSF/BCM on

a monthly basis.

       RESPONSE: Disputed. There is no citation to any fact of record to support this

statement, in violation of the Court’s stated requirement that all factual assertions be

accompanied by corresponding record citation. In any event, Warren Hill did not prepare the

schedule referenced herein and does not know how the Schedule was created.


                                                 16
          Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 18 of 30




        24.      The following cash payments were set forth on the Exhibit “H” Schedule and

constitute cash payments paid directly to Bluestone Capital Management by the trusts:

 TRUST                                   RECIPIENT        RECEIVED           AMOUNT

 IRT Funding Trust – 2017 -4             BCM              6/18               $1,729,839.83
 Certificate
 IRT Funding Trust – 2017-4              BCM              7/18               $583,969.43
 Certificate
 IRT Funding Trust – 2017-4              BCM              9/18               $1,293,748.96
 Certificate
 Citi Trust - 2012-1 VAP Master Note     BCM              9/18               $488,245.18
 Trust1
 IRT Funding Trust – 2017-4B             BCM              12/18              $446,088.18
 Certificate
 VAP Master Trust II Trust Certificate   BCM              10/18              $3,820,300.77
 VAP Master Trust II Trust Certificate   BCM              11/18              $256,003.45
 IRT Funding – 2017 – 4 Certificate      BCM              12/18              $319,247.83
 VAP RRT Master Trust Certificate        BCM              12/18              $51,172.87
 Citi Trust – 2012-1 VAP Master Note     BCM              12/18              $440,814.00
 Trust
 TOTAL                                                                       $9,479,397.32



        RESPONSE: Disputed. Warren Hill did not prepare the summary chart presented by

SFR, nor did Warren Hill prepare the two pages of SFR’s Exhibit H. In preparing its

response to SFR’s motion for partial summary judgment, Warren Hill attempted to confirm

the entries in SFR’s summary chart based upon the information in Exhibit H cited by SFR as

the basis for its summary (assuming, arguendo, that the information in Exhibit H is accurate).

SFR’s summary chart cannot be validated by the information proffered by SFR in Exhibit H

for a number of reasons, including inter alia:

        (1) although the first page of Exhibit H sets forth amounts that generally correspond

(with a few negligible discrepancies) with the “Amount” column in SFR’s summary, the first

page of Exhibit H presents information for the combined operation of VAP/BCM/BSF,

without breaking out amounts that SFR allocates to BCM;

        (2) the second page of SFR’s Exhibit H purports to show SFR’s allocations of

                                                     17
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 19 of 30




amounts among VAP, BCM, and BSF, but Exhibit H does not demonstrate how SFR arrived

at the numbers it included in its summary chart;

       (3) there is a substantial discrepancy between (A) the total of all amounts that SFR

allocated to BCM relating to the various certificates listed on the second page of SFR’s

Exhibit H and (B) the total listed in SFR’s proffered summary chart;

       (4) there is a discrepancy between SFR’s summary chart and the first page of SFR’s

Exhibit H regarding the identity of the trust certificate corresponding to the first three

payments listed in SFR’s summary chart; and

       (5) even within SFR’s summary chart, there is a discrepancy of nearly $50,000

between the amounts listed and the sum total shown.

       The accuracy or inaccuracy of the information proffered by SFR in its summary chart

is not material to the dispute before the court (i.e., Warren Hill’s entitlement to a portion of

the trust certificate income). Nevertheless, Warren Hill undertook in good faith to reconcile

SFR’s summary chart with Exhibit H. Warren Hill would likely have been more fully able to

evaluate SFR’s summary chart if SFR had produced the QuickBooks ledger files relating to

VAP/BCM/BSF, which SFR has failed to do despite previously agreeing to do so and despite

the instruction of this Court. Information contained in the QuickBooks files could corroborate

or conflict with SFR’s proffered summary.

       Finally, for clarity, Warren Hill notes that BCM’s full name is Bluestone Capital

Markets, LLC (not Bluestone Capital Management).

       25.        Each of the amounts set forth above were cash receipts paid directly to BCM

and were paid by wire transfer from a Trust (either Citi Trust, IRT Funding Trust 2017-4,

IRT Funding Trust 2017-4B, VAP Master Trust II or the VAP RRT Master Trust) and not

                                                  18
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 20 of 30




through VAP or its accounts. Harris Dec., at ¶ 13.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the

 amounts identified were paid directly to BCM, but such payments were made through the

 directions of VAP. (See generally Ex. 35 (appointing and empowering VAP as the manager

 of the trust); see also Warren Hill Resp. to Para. 19 supra (setting forth fact that VAP and

 BCM are alter egos and should be treated as a single entity).) Warren Hill therefore

 disputes that these amounts were “not [paid] through VAP” because VAP, as the manager of

 each trust, directs the trusts as to where they should wire funds.

       26.       Harris attached to his Declaration as Exh. “I” true and correct copies of the

applicable Bank of America Merrill Lynch or Bridgeview Bank statements showing the wire

transfers directly from each of the trusts mentioned above to BCM’s bank account with

respect to each of the payments set forth above. He circled each of the payments referred to

in paragraph 24 above to illustrate that the transfers were made by the Trustee, US Bank, on

behalf of the trusts to BCM. Harris Dec., at ¶ 14

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that Mr.

 Harris attached documents to his declaration and Warren Hill admits that he circled various

 amounts. However, SFR’s proffered summary chart includes entries that are not circled in

 SFR’s Exhibit I. For example, SFR’s summary chart shows an amount of $319,247.83 that

 SFR apparently claims was wired to BCM in December of 2018. There is no corresponding

 entry circled in SFR’s Exhibit I. There is, however, a substantially similar amount of

 $319,247.63 shown as wired out of BCM’s bank account on December 7, 2018. (See SFR

 Mtn., Ex. “I”, at p.31, SFR 041264.)

        Warren Hill further admits that certain payments were directed to BCM after this


                                                 19
             Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 21 of 30




 lawsuit was initiated, pursuant to instructions from VAP, which, as the manager of each

 trust, directs the Trustee as to where it should send funds. (See generally Ex. 35 (appointing

 and empowering VAP as the manager of the trust); see also Warren Hill Resp. to Para. 19

 supra (setting forth fact that VAP and BCM are alter egos and should be treated as a single

 entity).)

        27.       Harris also attached to his Declaration as Exh. “J” true and correct copies of

examples of Noteholder Reports documenting most of the payments to BCM. The Noteholder

Reports are sent on a monthly or weekly basis by a trustee to VAP. These Noteholder Reports

reflect that each of the payments above were cash receipts paid to BCM. A comparison of

examples of the Noteholder Reports to the BCM Bank Statements and the Cash Receipts

Schedule, shows that the examples of the payments tie together and were made during the

month set forth on the Cash Receipts Schedule in 2018 via wire transfers by the trustee directly

to BCM (and were not paid to VAP first). Harris Dec., at ¶ 15.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that Mr. Harris

 attached to his declaration various documents appearing to be a subset of Noteholder Reports.

 Warren Hill disputes that the “Noteholder Reports reflect that each of the payments above

 were cash receipts paid to BCM”. To the contrary, at numerous places, the documents appear

 to refer to the combined entity of VAP and BCM. (See, e.g., SFR Mtn., Ex. “J”, at pp. 9, 11,

 15, 20, 24 (SFR 26795, 26799, 26791, 26787, 26803) (setting forth, as a single line item,

 distributions to the “Manager / Certificateholder”) and pp. 10, 12, 16, 19, 23 (SFR 26796,

 26800, 26792, 26788, 26804) (showing a single line item for distributions “To the Manager /

 Certificateholder, any remaining amounts”). VAP is the undisputed manager of all trusts at

 issue. The record demonstrates that SFR engaged in self-interested transactions to gift existing


                                                  20
            Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 22 of 30




 trust certificates from VAP to BCM without consideration and to create new trust certificates in

 the name of BCM while placing indemnification obligations (again without consideration) on

 VAP. (See Warren Hill Resp. to ¶¶ 18-19, supra.) The fact that the noteholder reports refer to

 the manager and the certificateholder in a single line item in no way substantiates SFR’s claims

 regarding BCM. Rather, such Noteholder reports are further evidence that VAP and BCM

 (together with BSF) are alter egos, as detailed in Warren Hill’s submissions on that issue to the

 Court. Thus, SFR’s statements in Paragraph 27 diverge materially from the actual facts.

           28.     The reason these payments were made directly to BCM is because, as

previously disclosed to the Court in SFR’s Motion for Partial Summary Judgment all trust

certificates originally issued in the name of VAP prior to 2017 were assigned by VAP to

BCM in exchange for BCM assuming the responsibility for holding the certificates. See,

Exhs. “B” – “G” above. Also, all new trust certificates created in 2017 or later, like those

issued under IRT Funding Trust 2017-4 and 4B, were issued in the name of BCM. Harris Dec.,

at ¶ 16.

            RESPONSE: Admitted in part; disputed in part. Warren Hill admits that payments of

 trust certificate income were made to BCM directly. Warren Hill disputes the assertion that

 BCM assumed any responsibilities. VAP remained the manager of all of the trusts and VAP

 was the obligor for all services provided to the trusts. See Warren Hill, supra at *3-7. SFR’s

 claim that BCM “assum[ed]” an obligation to hold onto a piece of paper is disingenuous.

           29.     The examples of the Noteholder Reports reveal that the certificate

holder payments had no relationship to the deposit or release of funds from any reserve

account addressed by the MIPA. See Exhibit “J”.

           RESPONSE: Disputed. VAP and BCM CEO David Reape testified that money from


                                                  21
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 23 of 30




the State flowed through other reserve accounts before arriving at trust certificates for at least

some of the trusts. (See Ex. 6, Reape Dep. at 507:2-511:20.) Moreover, SFR’s reference to “any

reserve account addressed by the MIPA” is materially misleading, in that it ignores the express

language of the MIPA. Each trust certificate constitutes a “financial instrument” as described

Section 1.2(e)(iii) of the MIPA, and the second sentence of Section 1.2(e) plainly states that the

“accounts and financial instruments described in clauses (i), (ii), and (iii) of the preceding

sentence are herein defined as the “Reserve Accounts”. Thus, the trust certificates are defined to

be “Reserve Accounts.” SFR’s use of the phase “reserve account” (with lower case letters) is

grossly misleading because it ignores, and is directly contrary to, the term “Reserve Accounts”

defined by the parties in the MIPA.

       30.       Each of these examples of Noteholder Reports reveals that certificate holder

payments were separate payments from any deposits of funds into a reserve account or release

of funds from any trust reserve account. Id.

       RESPONSE: Disputed. See Warren Hill’s response to Paragraph 29.

       31.       The October 31, 2018 Noteholder Report for the VAP Funding Master Trust II

reveals a $2,168,580.62 payment was made to the Manager/Certificate Holder. Id.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the Noteholder

 Reports exist and that they are documents that speak for themselves. To the extent that SFR is

 asserting that BCM received payments in the capacity as “manager” of any of the trusts, that

 assertion is knowingly false, because only VAP is a manager of the trusts at issue. See Warren

 Hill, supra at *3-7; see also Warren Hill’s response to ¶ 27, supra.

       32.       That report reflects a release of only $429,406.58 from the reserve account. Id.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the Noteholder


                                                  22
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 24 of 30




 Reports exist and that they are documents that speak for themselves. SFR’s use of the phrase

 “reserve account” (with lower case letters) is grossly misleading because it ignores, and is

 directly contrary to, the term “Reserve Accounts” defined by the parties in the MIPA. See

 Warren Hill’s response to ¶ 29.

       33.      The September 7, 2018 IRT Funding Trust Series 2017-4B Noteholder Report

reflects a payment of $1,293,748.96 to the Certificate Holder Representative, but does not

reflect the existence of a reserve account within that trust. Id.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the

 Noteholder Reports exist and that they are documents that speak for themselves. SFR’s use of

 the phrase “reserve account” (with lower case letters) is grossly misleading because it ignores,

 and is directly contrary to, the term “Reserve Accounts” defined by the parties in the MIPA.

 See Warren Hill’s response to Paragraph 29.

       34.      None of the Noteholder Reports reflect a relationship between any reserve

account and any certificate holder payment. Id.

       RESPONSE: Disputed. SFR’s use of the phrase “reserve account” (with lower case

letters) is grossly misleading because it ignores, and is directly contrary to, the term “Reserve

Accounts” defined by the parties in the MIPA. See Warren Hill’s response to Paragraph 29. In

addition, VAP and BCM CEO David Reape testified that money from the State flowed through

other reserve accounts before arriving at trust certificates for at least some of the trusts. (See Ex.

6, Reape Dep. at 507:2-511:20.)

       35.      None of the examples of Reserve Accounts, to the extent they are contained

within any trust, are identified as being held by, on behalf of, or for the benefit of VAP. Id.

         RESPONSE: Disputed. As detailed above, the trust certificates constitute


                                                  23
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 25 of 30




financial instruments that are expressly defined as “Reserve Accounts” in Section 1.2(e)

of the MIPA. Warren Hill admits that, prior to the gifting of the trust certificates from

VAP to BCM, that the trust certificates were “held by” VAP. Following the gifting of the

trust certificates to BCM and the creation of new trust certificates with BCM as the

nominal certificate holder, such certificates were plainly held “on behalf of” or “for the

benefit of VAP” because the trust certificates were required for the operation of VAP’s

business, as VAP’s board chose to structure it through the use of trusts to hold assets.

        Moreover, BCM’s operations are inextricably tied to the operation of VAP’s

business, such that the holdings of BCM are plainly “for the benefit of VAP.” This is

evidenced by the coordinated consent resolutions of the boards of VAP and BCM (which

boards are comprised of the exact same members) cited by SFR in its motion. (See Doc.

38, Hynes Decl. at Exs. I-J.) Indeed, even the farcical attempt at papering up the

appearance of consideration in the transactions that gifted the trust certificates to BCM

demonstrates that BCM holds the certificates “for the benefit of VAP.” In paragraph 16

of his declaration submitted with SFR’s pending motion, Mr. Harris asserts the trust

certificates “were assigned by VAP to BCM in exchange for BCM assuming the

responsibility for holding the certificates.” (See Harris Decl. ¶ 16.) Such an “exchange”

is hardly an assumption of any responsibility at all under the applicable circumstances.

However, to the extent that BCM’s “holding [of] the certificates” could be deemed to be

any sort of “exchange,” BCM unquestionably would be holding the certificates “on behalf

of” or “for the benefit of VAP” because VAP was (and remains) the manager of all trusts

to which the trust certificates relate, and the existence of the trusts requires the trust

certificates.



                                                  24
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 26 of 30




         Finally, VAP and BCM (together with BSF) are alter egos, so any financial

 instrument (including the trust certificates) held in the name of BCM is also “held by”

 VAP. (See also Warren Hill’s Resp. to ¶ 19, supra (setting forth record citations

 supporting finding of alter ego status).)

        36.      Article IV of the VAP Funding Master Trust II Amended and Restated Trust

Agreement describes the initial funding of the trust in Article IV, stating, “[o]n each Funding

Date, upon receipt of funds deposited by the Bank in the Funding Account in accordance with a

related Notice of Loan and Funding Request, the Trustee shall withdraw from the Funding

Account and transfer to the Vendor Payment Account, at the direction of the Manager on behalf

of the Trust . . . for distribution to the related Vendors . . . .” See Exhibit “L.”

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the document

states, in part, what is reflected here by SFR. Warren Hill disputes SFR’s interpretation of the

document, which speaks for itself.

        37.      “Funding Account” is defined as “the segregated account or accounts created

and maintained pursuant to Section 5.04 of the Trust Agreement . . . .” Id.

         RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the

 document states, in part, what is reflected here by SFR. Warren Hill disputes SFR’s

 interpretation of the document, which speaks for itself.

        38.      The Amended and Restated Trust Agreement describes in various locations the

establishment of a “Revolving Credit Agreement”, which is defined in the definitions

appendix as “the Revolving Credit Agreement . . . by and between the Trust and the Bank.”

Id.

        RESPONSE: Admitted in part; disputed in part. Warren Hill admits that the


                                                   25
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 27 of 30




document states, in part, what is reflected here by SFR. Warren Hill disputes SFR’s

interpretation of the document, which speaks for itself.

       39.      The Notes issued pursuant to this agreement similarly identify the Trust as

the issuer of Notes to facilitate trust funding. See, id., Class “A” Note Purchase Agreement,

excerpted from VAP Funding Master Trust II Amended and Restated Trust Agreement.

       RESPONSE: Disputed. Warren Hill cannot locate any portion of SFR’s Exhibit L

corresponding to the alleged excerpt that SFR described in this paragraph. Warren Hill

therefore disputes the purported content of such alleged excerpt.

       40.      This is similar to the obligations described within the latter trusts established

after the formation of BCM, which describe Barclays as the “Depositor,” BCM as the

Certificate Holder Representative, and VAP merely as the “Indemnitor.” See Exhibit “L”.

       RESPONSE: Disputed. First, SFR appears to have intended to cite to its Exhibit K,

not its Exhibit L. SFR’s Exhibit L sets forth vastly different definitions and party designations

than are referenced by SFR in Paragraph 40. For example, SFR’s Exhibit L explicitly defines

VAP “as Manager (the ‘Manager’), Administrator and initial Certificateholder” (see SFR Mtn.,

Ex. L, at p. 7, SFR 12560) and elsewhere refers to VAP as “MANAGER AND

CERTIFICATEHOLDER” (id. at p.1, SFR 12554). Second, assuming that SFR intended to

refer to the Series 2017-4 Series Trust Agreement, dated as of September 29, 2017, modifying

the IRT Funding Trust Amended and Restated Trust Agreement, which SFR included in its

Exhibit K (starting at SFR 17026), such agreement plainly incorporates by reference “the

Management Agreement, dated as of June 21, 2017, as amended as of September 29, 2017”.

(see SFR Mtn., Ex. K, at p. 15, SFR 17030.) VAP is the undisputed manager of all the trusts

at issue. SFR’s reference to VAP as “merely…the Indemnitor” is grossly misleading because


                                                 26
          Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 28 of 30




VAP is, undisputedly, also the manager. In any case, the copious ink that SFR has spilled

regarding the particulars of specific trusts is a distraction. Nothing that SFR has cited

diminishes Warren Hill’s entitlement to the trust certificate income under the MIPA.

        41.     Furthermore, under these circumstances, all cash receipts and future receivable

payments made or to be made to BCM as trust certificate holder do not constitute “Net

Income” for purposes of Section 1.2(d) of the MIPA, and should not be included in any

present or future payment to Warren Hill under the MIPA.

         RESPONSE: Disputed. This statement contains a legal conclusion, not a statement

 of allegedly undisputed fact. Moreover, the statement does not contain citation to the record

 at all. The Court should disregard Paragraph 41 entirely. To the extent the Court considers it,

 Warren Hill disputes Paragraph 41, for the reasons set forth in its Memorandum of Law

 opposing SFR’s Motion for Partial Summary Judgment.

        42.     Under the circumstances, the 2018 cash payments from the trusts to BCM set

forth in Paragraph 24 above, as well as any future receivable payments on trust certificates, do

not constitute revenue from “Included Reserve Amounts” for purposes of Section 1.2(e) of the

MIPA and should not be included in the calculation of the 2018 earnout or any future

payment. The cash payments described above were not (i) “deposited in VAP’s series 2012-1

Reserve Account”; (ii) “deposited in any other reserve account held by, on behalf of, or the

benefit of VAP”; and/or (iii) held in the form of any financing instrument, in each case as

may be required pursuant to the terms of any financially arrangement among VAP and any of

its leaders.”

        RESPONSE: Disputed. This statement contains a legal conclusion, not a statement of

allegedly undisputed fact. Moreover, the statement does not contain citation to the record at all.


                                                 27
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 29 of 30




The Court should disregard Paragraph 42 entirely. To the extent the Court considers it, Warren

Hill disputes Paragraph 42, for the reasons set forth in its Memorandum of Law opposing SFR’s

Motion for Partial Summary Judgment.



                                                    Respectfully submitted,

                                                    /s/ Gregory S. Voshell
                                                    Gregory S. Voshell
                                                    Thomas B. Helbig, Jr.
                                                    ELLIOTT GREENLEAF, P.C.
                                                    925 Harvest Drive, Suite 300
                                                    Blue Bell, PA 19422
                                                    (215) 977-1000

Dated: May 9, 2019                                  Counsel for Plaintiff Warren Hill, LLC




                                               28
         Case 2:18-cv-01228-HB Document 80 Filed 05/09/19 Page 30 of 30




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this date, I have caused a true and correct copy

of the forgoing to be served upon each attorney of record via electronic mail, the Court’s ECF

system, and U.S. mail.




                                                 /s/ Gregory S. Voshell
                                                 GREGORY S. VOSHELL


Dated: May 9, 2019




                                               29
                                               -
